Citation Nr: 1231888	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision rendered by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for bilateral hearing loss and for tinnitus.  While the Veteran disagreed with the denial of the claims, on his VA Form 9, Substantive Appeal, he limited his appeal only to the denial of service connection for tinnitus.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus was incurred during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 

In addition, the VCAA notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In December 2008 correspondence, VA advised the Veteran of the criteria for service connection.  VA has also assisted the Veteran in the development of the claim.  He underwent a VA examination in July 2009.   

In this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic disease when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

The Veteran contends that he has tinnitus that started while on active military service.  Specifically, upon filing his claim, he reported that he was dizzy in service and was exposed to gunfire without the benefit of wearing hearing protection while serving as a member of the pistol team.  Later, in April 2009, he reported that he was regularly exposed to acoustic trauma as part of his job as a weapons tester.  He indicated that he experienced tinnitus but did not report it because he was told not to report health conditions as it would negatively impact his military career.  

The Board has reviewed the evidence of record and, after affording the Veteran the benefit-of-the-doubt, finds that the criteria for service connection for tinnitus have been met.  First, there is evidence that the Veteran has a current disability manifested by tinnitus.  In this respect, the July 2009 VA audiologic examination revealed current evidence of a tinnitus disability.  

In determining whether a current tinnitus disability is related to the Veteran's active service, the Board is charged with considering the disabilities on the basis of the places, types and circumstances of his service.  38 C.F.R. § 3.303(a) (2011).  Here, the Veteran's contention regarding noise exposure while serving in the armory is supported by the available service records.  In this respect, his DD-214 confirms that his service as an Armorer.  While the service records do not document noise exposure from weapons, the Board accepts that in his service as an Armorer he was likely exposed to acoustic trauma as alleged.  

The Board has also considered the Veteran's lay testimony.  The Veteran is competent to testify to in-service acoustic trauma, in-service and post-service symptoms of tinnitus because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  

The Board acknowledges that there is a lack of contemporaneous medical evidence showing a tinnitus disability for many years following discharge from service.  The Board has considered such as a factor in determining the credibility of lay evidence.  See generally Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds the Veteran's lay statements as credible, and therefore finds that there is evidence of in-service incurrence and continuity of symptomatology of a tinnitus disability.  

Critically, there is positive evidence addressing the most likely etiology of the current tinnitus disability.  The VA audiologic examiner in July 2009 offered an opinion indicating that tinnitus was at least as likely as not the result of noise exposure during military service.  The opinion, was based on a thorough history, and a physical examination of the Veteran.  The history provided is consistent with events verified by the official service records.  See, e.g. Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  The examiner reasoned that the current tinnitus disability was consistent with exposure to acoustic trauma during service.  

There are no contradictory medical opinions of record.  

Accordingly, the Board finds, after affording the Veteran the benefit of the doubt, that the criteria for service connection for tinnitus have been met.  Accordingly, the benefit sought on appeal is granted.  




ORDER

Service connection for tinnitus is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


